Case 4:20-cv-00001-RAJ-LRL Document 20 Filed 10/05/20 Page 1 of 6 PageID# 119

                                                                                    FILED

                         IN THE UNITED STATES DISTRICT COUR^                     OCT - 5 2020
                        FOR THE EASTERN DISTRICT OF VIRGINljA
                                         Norfolk Division                   CLERK, U.S. DISTRICT COURT
                                                                                   NORFOLK. VA

RADIUS BANK,

                 Plaintiff,

V.                                                    CIVIL ACTION NO.4:20-cv-l

LARKSIMPLE LLC,

and,

WARREN AUSTIN,

                 Defendants.
       I

       i                      MEMORANDUM OPINIONAND ORDER

           Before the Court is Plaintiff Radius Bank's ("Radius") Motion for Default Judgment

against Defendant LarkSimple, LLC ("LarkSimple) and Warren Austin ("Austin"),(collectively
"Defaulting Defendants"), pursuant to Rule 55(b) of the Federal Rules of Civil Procedure. ECF

No. 12. Radius filed six exhibits and an affidavit in support of its Motion. A default judgment

hearing was held on September 29,2020. ECF No. 19. Representatives for LarkSimple and Austin
were not present. At the hearing, the Court GRANTED the Motion for Default Judgment against

LarkSimple and Austin. Radius also submitted filings relating to attorneys' fees and costs. ECF
Nosj 12 and 18. This opinion explains the Court's findings and disposition ofthe motion.

                          I. FACTUAL AND PROCEDURAL HISTORY

           This case involves LarkSimple and Austin's default on a loan payment. ECF No. 1112. On

October 2016, Radius entered into a loan transaction (the "Loan") with LarkSimple and Austin

whereby Radius loaned money to LarkSimple, and Austin guaranteed by payment ofthe loan. On

October 14,2016, LarkSimple executed a U.S. Small Business Administration Note(the "Note"),


                                                  1
Case 4:20-cv-00001-RAJ-LRL Document 20 Filed 10/05/20 Page 2 of 6 PageID# 120
Case 4:20-cv-00001-RAJ-LRL Document 20 Filed 10/05/20 Page 3 of 6 PageID# 121
Case 4:20-cv-00001-RAJ-LRL Document 20 Filed 10/05/20 Page 4 of 6 PageID# 122
Case 4:20-cv-00001-RAJ-LRL Document 20 Filed 10/05/20 Page 5 of 6 PageID# 123
Case 4:20-cv-00001-RAJ-LRL Document 20 Filed 10/05/20 Page 6 of 6 PageID# 124
